UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-1862



In Re: UTHAIWAN WONG-OPASI,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   September 21, 2000        Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Uthaiwan Wong-opasi, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Uthaiwan Wong-opasi filed this petition for a writ of mandamus

requesting this court to compel the administrative law judge in the

Office of the Chief Administrative Hearing Officer to include

certain documents in the record, comply with the administrative

rules, vacate several of its orders, correct his statements as to

her conduct, and treat her fairly.

       The party seeking mandamus relief carries the heavy burden of

showing that he has “no other adequate means to attain the relief

he desires” and that his right to such relief is “clear and

indisputable.”    Allied Chemical Corp. v. Daiflon, Inc., 449 U.S.

33, 35 (1980); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus relief is not a substitute for an appeal.      In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).       Because Wong-

opasi could petition the court of appeals for review of the ALJ’s

orders, see 8 U.S.C.A. § 1324b(i) (West 2000), mandamus relief is

not warranted.    Therefore, we deny the petition for writ of manda-

mus.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                     PETITION DENIED




                                  2